Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 01/21/2021.



Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/21/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of enterprise workspaces that can be provided in computing devices. In some examples, a computing device is enrolled with a management service that controls operation of at least a portion of the computing device. A management component creates a user account with a distributor of the operating system based on an email address. The management component requests an authentication service to authenticate a user. The user account is associated with an enterprise workspace of the computing device. 
	Independent claims 1, 8 and 15, recite the uniquely distinct features of “ request creation of a first user account with the distributor of an operating system of the computing device based on an email address associated with a user of the computing associated with the management service and unassociated with any account with the distributer of the operating system; request an authentication service associated with the management service to authenticate the user based on a second user account of the user that is associated with an enterprise workspace of the operating system, the authentication service authenticating the user according to at least one of: a previous authentication of the user based on the email address or authentication information including the email address provided by the user.

The closest prior art, (Lee at al US 2011/0099612), discloses Automatic identification and authentication of a user of a mobile application entails receiving from the wireless communications device a unique device identifier and an e-mail address corresponding to the wireless communications device, associating a registration identifier with the unique device identifier and the e-mail address, generating an authentication token, and communicating the authentication token and the registration identifier to the wireless communications device. This technology obviates the need for the user to remember and enter a user ID and password to access backed-up application data on a server. This is particularly useful for instant messaging applications, e.g. PIN messaging, in which the unique device identifier is used to identify the user and is also the transport address. Once registered, the user who has switched to a new device or has wiped his existing device, can restore contacts or other application data from the server based on the registration identifier

The closest prior art, (Massand et al US 2013/0246901) discloses multiple processors to maintain a document in a storage device, which is a copy of an original document created by an owner and stored in data storage (204). A content link to the document is published in a workspace having access rights for a reviewer. The content of the document is provided to a collaboration platform. An adjustment is received to the document made by the reviewer through the collaboration platform during a communication session. The adjustment to the document is synchronized with the data storage through a collaboration document created by the data storage.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495